Citation Nr: 1760008	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-30 367	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio
 
 
THE ISSUE
 
Entitlement to service connection for a low back disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Paul Bametzreider, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty for training from November 1981 to March 1982, and on active duty from December 2003 to March 2005. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified in August 2017 before the undersigned. A transcript of the hearing is associated with the claims file. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran in this case has not been afforded a VA examination to determine the etiology of his claimed low back disorder. VA is, however, obliged to provide an examination or obtain a medical opinion in a claim of service connection when, as here, the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was diagnosed with lumbar degenerative disc disease by the Wellington Orthopaedic and Sports Clinic as early as October 2005, and he testified that he suffered a fall in service which resulted in low back pain. The Veteran asserts that his current low back disorder is related to the alleged in-service injury.  As such, remand is warranted to obtain a VA examination addressing the nature and etiology of any diagnosed back disorder.
 
Additionally on remand efforts should be made to obtain certain identified treatment records. Specifically, the record indicates that an x-ray of the Veteran's lumbar spine was performed on October 17, 2006, but the results of that x-ray do not appear to be currently associated with the claims file. As well, the Veteran testified at his Board hearing that he went to the emergency room at Anderson Mercy Hospital in Cincinnati, Ohio in November 2004 due to back pain. Records associated with that visit have not been obtained. On remand, appropriate efforts must be undertaken to obtain such records. 
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain all outstanding, pertinent VA treatment records, including records from the Cincinnati VA Medical Center, and the Clermont County Community-Based Outpatient Clinic, to include any records associated with October 17, 2016 lumbar spine imaging. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.
 
2. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any pertinent private treatment records from Anderson Mercy Hospital in Cincinnati, Ohio, related to November 2004 emergency room treatment for low back pain.
 
3. After providing appropriate time to respond, and obtaining relevant identified evidence, schedule the Veteran for a VA examination with a physician to address the nature and etiology of any diagnosed low back disorder. The physician must be provided access to the appellant's VBMS and Virtual VA files, and the physician must indicate in the examination report that these files were reviewed in conjunction with the examination.  All indicated tests and studies should be completed, and the physician should take a complete history from the Veteran regarding the claimed disability.  The physician must then address the following:
 
a) Identify all low back disorders diagnosed since May 2010.
 
b) For each diagnosed low back disorder, the physician must opine whether it is at least as likely as not, (i.e, is there a 50/50 chance or greater), that such low back disorder was incurred in or is otherwise related to the Veteran's active-duty service.  

c)  Is there evidence of compensably disabling degenerative arthritis within one year of the appellant's March 2005 separation from active duty?

The physician must discuss the Veteran's August 2017 Board hearing testimony that his low back pain began during service. 
 
A complete rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
4. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.
 
5. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

